Exhibit 10.25

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) is made and entered into effective as
of December 19, 2008 (the “Effective Date”) by and between SANGAMO BIOSCIENCES,
INC., a Delaware corporation with offices at 501 Canal Blvd., Suite A100,
Richmond, California 94804 (“Sangamo”), and PFIZER INC., a Delaware corporation
having its principal place of business at 235 East 42nd Street, New York, New
York 10017 (“Pfizer”). Sangamo and Pfizer may be referred to herein individually
as a “Party”, and collectively as the “Parties.”

RECITALS

WHEREAS, Sangamo has expertise in and owns or controls proprietary technology
relating to zinc finger nucleases and their use to alter the genomes and protein
expression capabilities of organisms and cells, including animals and animal
cells;

WHEREAS, pursuant to that certain Agreement between the Parties, dated
December 17, 2004 (the “2004 Agreement”), Sangamo prepared certain genetically
modified cell lines using its zinc finger nuclease technology and provided these
cell lines to Pfizer solely for research purposes; and

WHEREAS, pursuant to that certain Agreement between the Parties, dated
December 16, 2005, as amended December 13, 2006 (the “2005 Agreement”), Sangamo
granted Pfizer a license to use Sangamo’s zinc finger nuclease technology to
generate certain other genetically modified cell lines for research purposes;
and

WHEREAS, Pfizer now desires a license from Sangamo that would permit Pfizer to
use genetically modified cell lines having a specific genomic alteration to
generate proteins for clinical and commercial purposes as components of Pfizer’s
human therapeutic products, and Sangamo is willing to provide such license under
the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and the covenants and promises
contained herein, the Parties agree as follows:

 

1.



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following capitalized terms will have the
following meanings:

1.1 “Affiliate” means, with respect to a particular Party, any other person or
entity that directly or indirectly controls, is controlled by, or is in common
control with such Party. As used in this Section 1.1, the term “controls” (with
correlative meanings for the terms “controlled by” and “under common control
with”) means the ownership, directly or indirectly, of more than fifty percent
(50%) of the voting securities or other ownership interest of entity, or the
possession, directly or indirectly, of the power to direct the management or
policies of the entity, whether through the ownership of voting securities, by
contract, or otherwise.

1.2 “Confidential Information” means each Party’s confidential information,
inventions, non-public know-how or non-public data disclosed pursuant to this
Agreement, the Prior Agreements, or any other any confidentiality agreement
between the Parties and will include, without limitation, manufacturing,
marketing, financial, personnel and other business information and plans,
whether in oral, written, graphic or electronic form and which is marked
“Confidential” at the time of disclosure or, if disclosed in a form other than
in writing, which the disclosing Party declares to be confidential at the time
of disclosure and confirms such delcaration in writing within thirty (30) days
of disclosure.

1.3 “Control” means, with respect to an item of Information or an intellectual
property right, that a Party owns or has a license to such item or right and has
the ability to disclose such item or grant a license or sublicense as provided
for in this Agreement under such item or right without violating the terms of
any agreement or other arrangement with any Third Party.

1.4 “Designated Gene” means the glutamine synthetase gene.

1.5 “Executive Officer” means the chief executive officer (“CEO”) of the
applicable Party, or another senior executive officer of such Party who has been
duly appointed by the Party’s CEO or the Party’s board of directors to act as
the representative of the Party.

 

2.



--------------------------------------------------------------------------------

1.6 “Field” means all human therapeutic uses.

1.7 “Information” means information, results, samples and data of any type
whatsoever, in any tangible or intangible form whatsoever, including without
limitation, databases, inventions, practices, methods, techniques,
specifications, formulations, formulae, knowledge, know-how, skill, experience,
test data including pharmacological, biological, chemical, biochemical,
toxicological and clinical test data, analytical and quality control data,
stability data, studies and procedures, and patent and other legal information
or descriptions.

1.8 “Pfizer Product” means any Pfizer product that is created or produced
through use or practice of Sangamo IP Rights for use in the Field that contains
any antibodies or other proteins created or produced through the use of a ZFN
Modified Cell Line and does not contain therapeutically relevant quantities of
any ZFN Modified Cell Line or any ZFN.

1.9 “Patents” means (a) all patents and patent applications (including
provisional applications), (b) any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, confirmations,
re-examinations, extensions, supplementary protection certificates and the like
of the foregoing, and (c) any foreign or international equivalents of any of the
foregoing.

1.10 “Prior Agreement” means the 2004 Agreement or the 2005 Agreement.

1.11 “Sangamo IP Rights” means the Sangamo Patents and the Sangamo Know-How.

1.12 “Sangamo Know-How” means all Information (other than Sangamo Patents) that
(a) is Controlled by Sangamo as of the Effective Date and (b) is reasonably
required or useful for (i) the use of the Sangamo Reagents to generate ZFN
Modified Cell Lines or (ii) the use of the ZFN Modified Cell Lines in the Field.

1.13 “Sangamo Patents” means all Patents that:

(a) are Controlled by Sangamo or its Affiliates as of the Effective Date; and

 

3.



--------------------------------------------------------------------------------

(b) claim or cover (i) the Sangamo Reagents or the ZFN Modified Cell Lines;
(ii) the use of the Sangamo Reagents to generate ZFN Modified Cell Lines or
(iii) the use of the ZFN Modified Cell Lines in the Field.

As of the Effective Date, the Sangamo Patents include, without limitation, the
Patents listed in Exhibit A.

1.14 “Sangamo Reagents” are those ZFN-related reagents that were supplied by
Sangamo to Pfizer under the Prior Agreement.

1.15 “Sangamo Technology” means the Sangamo Reagents, Information, methods, and
other reagents (a) delivered by Sangamo to Pfizer under this Agreement or the
Prior Agreement and (b) necessary or useful for generating a CHO cell line that
contains one or more targeted alterations in the genomic DNA (when compared with
the parental cell line from which it was derived) at the Designated Gene.

1.16 “Select Sangamo Licensors” means the Massachusetts Institute of Technology
and its trustees, directors, officers, employees and affiliates; and Johns
Hopkins University and its trustees, officers, employees, students and
affiliates.

1.17 “Third Party” means any individual or entity other than the Parties or
their respective Affiliates.

1.18 “Territory” means the entire world.

1.19 “ZFN Modified Cell Line” means a CHO cell line that contains one or more
targeted alterations in the genomic DNA (when compared with the parental cell
line from which it was derived) at the Designated Gene, where such alteration(s)
at the Designated Gene is (are) the result of using Sangamo Technology.

1.20 “ZFN” means a zinc-finger nuclease protein, or a nucleic acid encoding and
capable of expressing such protein in a cell or tissue.

 

4.



--------------------------------------------------------------------------------

ARTICLE 2

LICENSE GRANT

2.1 Licenses to Pfizer. Subject to the terms and conditions of this Agreement
(including Pfizer’s payment of the amount set forth in Section 3.1), Sangamo
hereby grants to Pfizer and Pfizer’s Affiliates a worldwide, fully paid (subject
to Section 3.1), perpetual, royalty free, irrevocable (subject to Section 8.4),
non-exclusive license under the Sangamo IP Rights (a) to use the Sangamo
Reagents to modify CHO cell lines to generate ZFN Modified Cell Lines; and
(b) to use ZFN Modified Cells Lines generated under the license granted in
Section 2.1(a) or the Prior Agreements to make, have made, use, sell, have sold,
import and export Pfizer Products solely in the Field. Notwithstanding anything
to the contrary in this Agreement, such license does not include (i) a license
to alter any genomic DNA other than the genomic DNA of the Designated Gene or
(ii) a license to make any protein that is not a component of a Pfizer human
therapeutic product.

2.2 Sublicensing; Transfer of ZFN Modified Cell Lines. Neither Pfizer nor
Pfizer’s Affiliates may sublicense the rights granted under Section 2.1 or
transfer the ZFN Modified Cell Lines to any Third Party without Sangamo’s
written consent, which may be withheld by Sangamo at its sole discretion.
Notwithstanding the foregoing, Pfizer is permitted to transfer ZFN Modified Cell
Lines to a contract manufacturer solely for use in the Field on behalf of
Pfizer. Pfizer shall promptly notify Sangamo in writing of any such transfer and
will remain fully responsible for such contract manufacturer’s compliance with
the terms and conditions of this Agreement.

2.3 No Non-Permitted Use. Pfizer hereby covenants that it shall not, nor shall
it permit any Affiliate or licensee, to use or practice, directly or indirectly,
any Sangamo IP Rights, Sangamo Technology, or ZFN Modified Cell Lines for any
purposes other than those expressly permitted by this Agreement, except as
granted under a Prior Agreement.

2.4 No Prohibition on Sangamo. Nothing in this Agreement will prevent Sangamo
from making, using, offering for sale, selling, or importing ZFNs for all
purposes (including for purposes in the Field), and to grant to Third Parties
the right to do the same.

 

5.



--------------------------------------------------------------------------------

2.5 Upstream Licenses. The license granted to Pfizer hereunder includes
sublicenses under intellectual property licensed to Sangamo under agreements
with Third Parties (“Upstream Licenses”), including the agreements identified in
Exhibit B. The license granted to Pfizer hereunder is subject to certain rights
retained under the Upstream Licenses identified in Exhibit B by the respective
licensors, as set forth in Exhibit C. Certain key terms of the Upstream Licenses
are reproduced in Exhibit D.

2.6 Third Party Licenses. Pfizer shall be solely responsible for obtaining, at
its sole expense, any other licenses from Third Parties that Pfizer determines,
in its sole discretion, are required in order to lawfully make, use, sell, offer
for sale, or import Pfizer Products.

2.7 Compliance with Law. Each Party shall comply, and shall ensure that its
Affiliates, licensees and Third Party contractors comply, with all applicable
laws, regulations, and guidelines, including without limitation those relating
to the transport, storage, and handling of Sangamo Reagents and ZFN Modified
Cell Lines.

ARTICLE 3

COMPENSATION

3.1 License Fee. Pfizer shall pay Sangamo Three Million Dollars ($3,000,000) no
later than December 30, 2008. Any payment made under this Section 3.1 will be
non-creditable and non-refundable.

3.2 Acknowledgement. The Parties acknowledge and agree that the payment set
forth in Section 3.1 is in full consideration for, and represents all royalties,
milestones, and other payments payable to Sangamo hereunder as compensation for,
the rights granted under this Agreement.

3.3 Method of Payment. All payments due to Sangamo under this Agreement will be
paid in United States dollars by wire transfer to a bank in the U.S. designated
in writing by Sangamo. All references to “dollars” or “$” herein will refer to
United States dollars.

 

6.



--------------------------------------------------------------------------------

3.4 Late Payments. Any amount owed by Pfizer to Sangamo under this Agreement
that is not paid within the applicable time period set forth herein will accrue
interest at the lower of (a) two percent (2%) per annum above the
then-applicable prime commercial lending rate of Citibank, N.A., in San
Francisco, California, or (b) the highest rate permitted under applicable law.

ARTICLE 4

INTELLECTUAL PROPERTY

4.1 Ownership. Subject to the license granted under Section 2.1, all rights in
the Sangamo IP Rights will remain with Sangamo.

4.2 Patent Prosecution. Sangamo will have the sole right, but not the
obligation, to conduct and control the filing, prosecution and maintenance of
the Sangamo Patents. At the reasonable request of Sangamo, Pfizer will cooperate
with Sangamo in connection with such filing, prosecution, and maintenance, at
Sangamo’s expense. Pfizer will be free to file, prosecute, and maintain Patents
directed to inventions solely owned by Pfizer or Pfizer’s Affiliates, including
such inventions invented as a result of practicing the licenses granted herein.
Notwithstanding the foregoing, under no circumstances shall Pfizer use the
Sangamo Know-How, Sangamo Reagents, or any Confidential Information of Sangamo
to support the filing of a patent application in any country in the world that
contains claims directed to the generation of ZFNs or the use of ZFNs to
engineer cells, cell lines, or whole organisms, provided that the foregoing
shall not be interpreted as preventing Pfizer from disclosing the generation of
ZFNs or use of ZFNs for the purpose of supporting claims directed to a ZFN
Modified Cell Line or a Pfizer Product, either of which is invented by Pfizer or
Pfizer’s Affiliates.

4.3 Infringement of Patents by Third Parties. Sangamo will have the sole right,
but not the obligation, to take appropriate action against any person or entity
directly or indirectly infringing any Sangamo Patent (or asserting that a
Sangamo Patent is invalid or unenforceable) (collectively, “Infringement”),
either by settlement or lawsuit or other appropriate action. Pfizer shall
reasonably cooperate with Sangamo with respect to the investigation and
prosecution of any alleged, threatened, or actual Infringement, at Sangamo’s
expense. Pfizer shall promptly notify Sangamo in writing of any alleged,
threatened, or actual Infringement of which Pfizer becomes aware.

 

7.



--------------------------------------------------------------------------------

ARTICLE 5

CONFIDENTIALITY

5.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing by the Parties, each Party agrees that, for the
term of this Agreement and for seven (7) years thereafter, it shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement any Confidential
Information disclosed to it by the other Party pursuant to this Agreement,
except to the extent that the receiving Party can demonstrate by competent
evidence that specific Confidential Information:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or part of the public domain at the
time of its disclosure to the receiving Party;

(c) became generally available to the public or part of the public domain after
its disclosure to the receiving Party and other than through any act or omission
of the receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party by a Third Party who had no obligation
to the disclosing Party not to disclose such information to others, other than
under an obligation of confidentiality to the Third Party; or

(e) was independently discovered or developed by the receiving Party without the
use of Confidential Information belonging to the disclosing Party, as documented
by the receiving Party’s contemporaneous written records.

 

8.



--------------------------------------------------------------------------------

5.2 Authorized Disclosure. Notwithstanding the limitations in this Article 5,
either Party may disclose the Confidential Information belonging to the other
Party to the extent such disclosure is reasonably necessary in the following
instances:

(a) complying with applicable laws or regulations or valid court orders,
provided that the Party making such disclosure provides the other Party with
reasonable prior written notice of such disclosure and reasonably cooperates
with the other Party in the other Party’s attempt to obtain a protective order
preventing or limiting the disclosure, or requiring that the Confidential
Information be used only for the purposes for which the law or regulation
required, or for which the order was issued;

(b) disclosure to investors and potential investors, acquirers, or merger
candidates who are under an obligation of confidentiality no less restrictive
than the confidentiality terms of this Agreement, provided that such disclosure
is used solely for the purpose of evaluating such investment, acquisition, or
merger (as the case may be); and

(c) disclosure on a need-to-know basis to Affiliates, licensees, sublicensees,
employees, consultants or agents who agree to be bound by obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 5.

5.3 Publicity. The Parties agree that the public announcement of the execution
of this Agreement will be substantially in the form of the press release
attached as Exhibit E. Any material changes in the text of Exhibit E will
require written approval by both Parties prior to release.

5.4 Terms of the Agreement. Each Party shall treat the terms of this Agreement
as the Confidential Information of other Party, subject the exceptions set forth
in Section 5.2. Notwithstanding the foregoing, Pfizer acknowledges that Sangamo
may be obligated to file a copy of this Agreement with the United States
Securities and Exchange Commission (the “SEC”). Sangamo will be entitled to make
such a required filing, provided that it requests confidential treatment of
certain commercial terms and sensitive technical terms hereof to the extent such
confidential treatment is reasonably available to it. In the event of any such
filing, Sangamo shall provide Pfizer with a copy of the Agreement marked to show
provisions for

 

9.



--------------------------------------------------------------------------------

which Sangamo intends to seek confidential treatment and shall reasonably
consider and incorporate Pfizer’s comments thereon to the extent consistent with
the legal requirements governing redaction of information from material
agreements that must be publicly filed. Pfizer shall promptly provide any such
comments. Pfizer recognizes that United States laws and SEC policies and
regulations to which Sangamo is and may become subject may require such filing
Party to publicly disclose certain terms of this Agreement, and that Sangamo is,
after completing the above mentioned procedures, entitled hereunder to make such
required disclosures to the extent legally required.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties of Pfizer. Pfizer hereby represents and
warrants to Sangamo that, as of the Effective Date:

(a) Corporate Power. Pfizer is duly organized and validly existing under the
laws of Delaware and has corporate full power and authority to enter into this
Agreement and to carry out the provisions hereof.

(b) Due Authorization. Pfizer is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person executing
this Agreement on Pfizer’s behalf has been duly authorized to do so by all
requisite corporate action.

6.2 Representations and Warranties of Sangamo. Sangamo hereby represents and
warrants to Pfizer that, as of the Effective Date:

(a) Corporate Power. Sangamo is duly organized and validly existing under the
laws of Delaware and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof.

(b) Due Authorization. Sangamo is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person executing
this Agreement on Sangamo’s behalf has been duly authorized to do so by all
requisite corporate action.

 

10.



--------------------------------------------------------------------------------

6.3 Warranty Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES PROVIDED IN THIS
ARTICLE 6, EACH PARTY HEREBY DISCLAIMS ANY AND ALL OTHER WARRANTIES, EITHER
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF TITLE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 7

INDEMNIFICATION

7.1 Indemnification by Sangamo. Sangamo agrees to indemnify, hold harmless, and
defend Pfizer and its Affiliates and their respective directors, officers,
employees, and agents (collectively, the “Pfizer Indemnitees”) from and against
any and all liabilities, damages, costs, expenses, or losses (including
reasonable legal expenses and attorneys’ fees) (collectively, “Losses”)
resulting from any claims, suits, actions, demands, or other proceedings brought
by a Third Party (collectively, “Claims”) to the extent arising from the gross
negligence or willful misconduct of Sangamo or any of its Affiliates, or their
respective employees or agents. Notwithstanding the foregoing, Sangamo will not
have any obligation to indemnify the Pfizer Indemnitees to the extent that a
Claim arises from (i) the gross negligence or willful misconduct of Pfizer or
any of its Affiliates, licensees, or sublicensees, or their respective employees
or agents; or (ii) a material breach by Pfizer of a material representation,
warranty, or covenant of this Agreement.

7.2 Indemnification by Pfizer. Pfizer agrees to indemnify, hold harmless, and
defend Sangamo and its Affiliates and their respective directors, officers,
employees, and agents, and the Select Sangamo Licensors (collectively, the
“Sangamo Indemnitees”) from and against any Losses resulting from Claims, to the
extent arising from any of the following: (a) the gross negligence or willful
misconduct of Pfizer or any of its Affiliates or their respective employees or
agents; (b) the use, handling, storage, or transport of Sangamo Reagents or ZFN
Modified Cell Lines by or on behalf of Pfizer or its Affiliates, licensees, or
sublicensees; or (c) the design, development, manufacture, regulatory approval,
handling, storage, transport, distribution, sale or other disposition of any
Pfizer Product by or on behalf of Pfizer or its Affiliates, licensees, or

 

11.



--------------------------------------------------------------------------------

sublicensees. Notwithstanding the foregoing, Pfizer will not have any obligation
to indemnify the Sangamo Indemnitees to the extent that a Claim arises from
(i) the gross negligence or willful misconduct of Sangamo or any of its
Affiliates, or their respective employees or agents; or (ii) a material breach
by Sangamo of a material representation, warranty, or covenant of this
Agreement.

7.3 Control of Defense. As a condition precedent to any indemnification
obligations hereunder, any entity entitled to indemnification under this Article
7 shall give written notice to the indemnifying Party of any Claims that may be
subject to indemnification, promptly after learning of such Claim. If such Claim
falls within the scope of the indemnification obligations of this Article 7,
then the indemnifying Party shall assume the defense of such Claim with counsel
reasonably satisfactory to the indemnified Party. The indemnified Party shall
cooperate with the indemnifying Party in such defense. The indemnified Party
may, at its option and expense, be represented by counsel of its choice in any
action or proceeding with respect to such Claim. The indemnifying Party will not
be liable for any litigation costs or expenses incurred by the indemnified Party
without the indemnifying Party’s prior written consent, such consent not to be
unreasonably withheld. The indemnifying Party shall not settle any such Claim if
such settlement (a) does not fully and unconditionally release the indemnified
Party from all liability relating thereto or (b) adversely impacts the exercise
of the rights granted to the indemnified Party under this Agreement, unless the
indemnified Party otherwise agrees in writing.

ARTICLE 8

TERM; TERMINATION

8.1 Term. The term of this Agreement will commence upon the Effective Date and,
will continue until terminated pursuant to Section 8.2 or 8.3.

8.2 Termination for Material Breach. Either Party will have the right to
terminate this Agreement by written notice to the other Party upon or after the
breach of any material provision of this Agreement by the other Party if the
other Party fails to cure the breach within sixty (60) days following written
notice from the nonbreaching Party specifying such breach.

 

12.



--------------------------------------------------------------------------------

8.3 Termination by Pfizer. Pfizer will have the right to voluntarily terminate
this Agreement upon written notice to Sangamo at any time and for any reason.

8.4 Effect of Termination. Except as otherwise expressly provided herein, in the
event of termination of this Agreement pursuant to Section 8.2 or Section 8.3,
the following will apply:

(a) If this Agreement is terminated by Pfizer under Section 8.3, all rights and
licenses granted by Sangamo to Pfizer under this Agreement will terminate and
will revert to Sangamo without further action by either Sangamo or Pfizer;

(b) If this Agreement is terminated by Pfizer under Section 8.3, Pfizer shall
cease, and shall cause its Affiliates, licensees, and sublicensees to cease, all
development and, except as provided in this subsection, commercialization of
Pfizer Products, and Pfizer shall not use or practice, nor shall it cause or
permit any of its Affiliates, licensees, or sublicensees to use or practice,
directly or indirectly, any Sangamo IP Rights;

(c) If this Agreement is terminated by Pfizer under Section 8.3, Pfizer shall
promptly return, or at Sangamo’s request, destroy, any Sangamo Reagents in
Pfizer’s possession or control at the time of termination;

(d) If this Agreement is terminated by Pfizer under Section 8.3, Pfizer shall
promptly destroy any ZFN Modified Cell Lines in Pfizer’s possession or control
at the time of termination; and

(e) If this Agreement is terminated by Pfizer under Section 8.3, each Party
shall promptly return, or at the other Party’s request destroy, any Confidential
Information of the other Party in such Party’s possession or control at the time
of termination.

(f) Termination of this Agreement by Sangamo under Section 8.2 will not
terminate the licenses and rights granted by Sangamo to Pfizer under this
Agreement. Notwithstanding the foregoing, in the event that Sangamo terminates
this Agreement under Section 8.2 for Pfizer’s uncured failure to pay the full
amount set forth in Section 3.1, then the

 

13.



--------------------------------------------------------------------------------

licenses and rights granted by Sangamo to Pfizer under this Agreement will
terminate and subsections (a)-(e) will apply as though Pfizer had terminated the
Agreement under Section 8.3.

(g) Each Party will retain any and all rights or remedies such Party may have in
law or in equity, provided that neither Party may claim compensation for lost
opportunity, lost profits, or consequential damages arising out of the fact of
such early termination.

8.5 Surviving Obligations. Termination or expiration of this Agreement will not
affect any rights of either Party arising out of any event or occurrence prior
to termination, including, without limitation, any obligation of Pfizer to pay
any amount which became due and payable under the terms and conditions of this
Agreement prior to expiration or such termination. The following portions of
this Agreement will survive termination or expiration of this Agreement:
Sections 8.4, and 8.5, and Articles 5, 7, 9, and 10.

ARTICLE 9

GOVERNING LAW; DISPUTE RESOLUTION

9.1 Governing Law. This Agreement will be governed by the laws of the State of
California, without regard to any conflicts of law principles that would provide
for application of the law of a jurisdiction other than California. Any dispute
arising from, or governed by, a breach of any term of this Agreement will be
adjudicated only in the state or federal courts located in the Northern District
of California.

9.2 Legal Compliance. The Parties shall review in good faith and cooperate in
taking such actions to ensure compliance of this Agreement with all applicable
laws.

9.3 Dispute Resolution. In the event of any dispute, the Parties shall refer
such dispute to their respective Executive Officers for attempted resolution by
good faith negotiations within sixty (60) days after such referral is made. In
the event such officers are unable to resolve such dispute within such sixty
(60) day period, each Party may pursue, in a court of competent jurisdiction,
any remedies available to it at law or in equity with respect to such dispute.

 

14.



--------------------------------------------------------------------------------

ARTICLE 10

GENERAL PROVISIONS

10.1 Use of Name. No right, express or implied, is granted by this Agreement to
either Party to use in any manner the name of the other or any other trade name
or trademark of the other in connection with the performance of this Agreement.

10.2 LIMITATION OF LIABILITY. NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
PARAGRAPH IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER ARTICLE 7, OR DAMAGES AVAILABLE FOR BREACHES OF
THE OBLIGATIONS SET FORTH IN SECTION 2.3 OR ARTICLE 5.

10.3 Independent Parties. The Parties are not employees or legal representatives
of the other Party for any purpose. Neither Party will have the authority to
enter into any contracts in the name of or on behalf of the other Party.

10.4 Notice. All notices, including notices of address change, required or
permitted to be given under this Agreement will be in writing and deemed to have
been received (a) when received if hand delivered, (b) four (4) days after being
sent by certified mail, postage prepaid, (c) one (1) business day after being
sent by an internationally recognized overnight delivery service, or (d) when
received if sent by confirmed facsimile, in each case sent to the address or
facsimile number set forth below (or any updated addresses or facsimile number
communicated to the other Party in writing):

 

  If to Sangamo:    Sangamo BioSciences, Inc.      501 Canal Blvd, Suite A100  
   Richmond, CA 94804      Attention: Chief Executive Officer      Fax: (510)
236-8951

 

15.



--------------------------------------------------------------------------------

  If to Pfizer:    Pfizer, Inc.      235 East 42nd Street      New York, New
York 10017      Attention: SVP & Associate General Counsel, PGRD      With copy
to: Christopher Slavinsky, Director,                             Worldwide
Business Development      Fax: (860) 715-9981

10.5 Severability. In the event any provision of this Agreement is held to be
invalid or unenforceable, the valid or enforceable portion thereof and the
remaining provisions of this Agreement will remain in full force and effect.

10.6 Waiver. Any waiver (express or implied) by either Party of any breach of
this Agreement will not constitute a waiver of any other or subsequent breach.

10.7 Entire Agreement; Prior Agreements; Amendment. This Agreement and the
exhibits attached hereto constitute the entire, final, complete and exclusive
agreement between the Parties and supersede all previous agreements or
representations, written or oral, with respect to the subject matter of this
Agreement (other than any confidentiality agreement between the Parties, which
will continue in full force and effect in accordance with its terms, or the
Prior Agreements, which are addressed in the following sentence). The Parties
agree that nothing herein is intended to alter any rights or obligations of the
Parties that may exist under the Prior Agreements. All information of Sangamo or
Pfizer to be kept confidential by the other Party under the Prior Agreement, as
of the Effective Date, will be maintained as Confidential Information by such
other Party under the obligations set forth in Article 5 of this Agreement. This
Agreement may not be modified or amended except in a writing signed by a duly
authorized representative of each Party.

10.8 Nonassignability; Binding on Successors. Any attempted assignment of the
rights or delegation of the obligations under this Agreement will be void
without the prior written consent of the nonassigning or nondelegating Party;
provided, however, that either Party

 

16.



--------------------------------------------------------------------------------

may assign its rights or delegate its obligations under this Agreement without
such consent (a) to an Affiliate of such Party or (b) to its successor in
interest in connection with any merger, acquisition, consolidation, corporate
reorganization, or similar transaction, or sale of all or substantially all of
its assets, provided that such assignee agrees in writing to assume and be bound
by the assignor’s obligations under this Agreement. This Agreement will be
binding upon, and inure to the benefit of, the successors, executors, heirs,
representatives, administrators and permitted assigns of the Parties hereto.

10.9 Binding Agreement. This Agreement is a legal and valid obligation binding
upon Pfizer and enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditors’ rights, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance. The execution, delivery and
performance of this Agreement by Pfizer does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound. Pfizer is aware of no action, suit or inquiry or investigation
instituted by any governmental agency which questions or threatens the validity
of this Agreement.

10.10 Force Majeure. Neither Party will be liable to the other for its failure
to perform any of its obligations under this Agreement, except for payment
obligations, during any period in which such performance is delayed because
rendered impracticable or impossible due to circumstances beyond its reasonable
control, including without limitation earthquakes, governmental regulation,
fire, flood, labor difficulties, civil disorder, acts of terrorism and acts of
God, provided that the Party experiencing the delay promptly notifies the other
Party of the delay.

10.11 No Other Licenses. Neither Party grants to the other Party any rights or
licenses in or to any intellectual property, whether by implication, estoppel,
or otherwise, except to the extent expressly provided for under this Agreement.

10.12 Counterparts. This Agreement may be executed electronically or by
facsimile and in two or more counterparts, each of which will be deemed an
original and all of which will constitute together the same instrument.

 

17.



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

 

18.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this License
Agreement.

 

SANGAMO BIOSCIENCES, INC.     PFIZER, INC. By:   /s/ Edward O. Lanphier II    
By:   /s/ Don Frail, Ph.D. Name:   Edward O. Lanphier II     Name:   Don Frail,
Ph.D. Title:   President & CEO     Title:   Vice President, PGRD,         Head,
Indications Discovery Unit Director, St. Louis Laboratories

 

19.



--------------------------------------------------------------------------------

EXHIBIT A

IDENTIFIED SANGAMO PATENTS

SANGAMO OWNED

 

Ref

  

Serial No.

   Filing date   

Title

  

Status

G1-AU1

   AU 32291/95    Aug. 17, 1995    Improvements in binding proteins for
recognition of DNA    AU Pat. No. 698152 (2/4/99)

G1-AU2

   AU 10037/99    Jan. 6, 1999    Improvements in binding proteins for
recognition of DNA    AU Pat. No. 726759 (3/8/01)

G1-CA

   CA 2,196,419    Aug. 17, 1995    Improvements in binding proteins for
recognition of DNA    Issued

G1-EP

   EP 95928576.8    Aug. 17, 1995    Improvements in binding proteins for
recognition of DNA    Issued (EP0781331B1)

G1-JP

   JP 507857/1996    Aug. 17, 1995    Improvements in binding proteins for
recognition of DNA    Issued (4118327)

G1-US2

   US 09/139,762    Aug. 25, 1998    Binding proteins for recognition of DNA   
US Pat. No. 6,013,453 (1/11/00)

G1-US3

   US 10/033,129    Dec. 27, 2001    Relating to Binding proteins for
recognition of DNA    US Pat. No. RE 39,229 (8/8/06)

G1-US4

   US 10/309,578    Dec. 3, 2002    Design of binding proteins for recognition
of DNA    Pending

G1-US5

   US 10/397,930    Mar. 25, 2003    Relating to Binding proteins for
recognition of DNA    Pending

G1-US6

   US 10/400,017    Mar. 25, 2003    Relating to Binding proteins for
recognition of DNA    Pending

G11-AU

   AU 2001 226935    Jan. 19, 2001    Nucleic Acid Binding Polypeptides
(2-finger modules)    Issued (2001 226935)

 

20.



--------------------------------------------------------------------------------

Ref

  

Serial No.

  

Filing date

  

Title

  

Status

G11-CA

   CA 2,398,155    Jan. 19, 2001    Nucleic Acid Binding Polypeptides (2-finger
modules)    Pending

G11-EP

   EP 01 901 276.4    Jan. 19, 2001    Nucleic Acid Binding Polypeptides
(2-finger modules)    Issued (EP1250424B1)

G11-US

   US10/198,677    Jan. 19, 2001    Nucleic Acid Binding Polypeptides (2-finger
modules)    Pending

S2-US6

   US 10/222,614    Aug. 15, 2002    Cells comprising zinc finger nucleases   
Issued (US 7,163,824)

L3-US1

   US 10/395,816    Mar. 20, 2003    Methods and compositions for using zinc
finger endonucleases to enhance homologous recombination    Pending

L3-AU

   AU 2003 218382    Mar. 20, 2003    Methods and compositions for using zinc
finger endonucleases to enhance homologous recombination    Issued (2003 218382)

L3-CA

   CA 2,479,858    Mar. 20, 2003    Methods and compositions for using zinc
finger endonucleases to enhance homologous recombination    Pending

L3-EP

   EP 03 714 379.9    Mar. 20, 2003    Methods and compositions for using zinc
finger endonucleases to enhance homologous recombination    Pending

S36-US1

   US 10/912,932    Aug. 6, 2004    Methods and compositions for targeted
cleavage and recombination    Pending

S36-US2

   US 11/304,981    Dec. 15, 2005    Targeted deletion of cellular DNA Sequences
   Pending

S36-AU1

   AU 2004 263865    Aug. 6, 2004    Methods and compositions for targeted
cleavage and recombination    Issued (2004 263865)

 

21.



--------------------------------------------------------------------------------

Ref

  

Serial No.

  

Filing date

  

Title

  

Status

S36-CA1

   CA 2,534,296    Aug. 6, 2004    Methods and compositions for targeted
cleavage and recombination    Pending

S36-EP1

   EP 04 780 272.3    Aug. 6, 2004    Methods and compositions for targeted
cleavage and recombination    Pending

S36-IL1

   IL 173460    Aug. 6, 2004    Methods and compositions for targeted cleavage
and recombination    Pending

S36-JP1

   JP 2006-523239    Aug. 6, 2004    Methods and compositions for targeted
cleavage and recombination    Pending

S36-KR1

   KR 2006-7002703    Aug. 6, 2004    Methods and compositions for targeted
cleavage and recombination    Pending

S36-SG1

   SG 2006 00748-8    Aug. 6, 2004    Methods and compositions for targeted
cleavage and recombination    Pending

S36-AU2

   AU 2005 220148    Feb. 3, 2005    Methods and compositions for targeted
cleavage and recombination    Pending

S36-CA2

   CA 2,554,966    Feb. 3, 2005    Methods and compositions for targeted
cleavage and recombination    Pending

S36-EP2

   EP 05 756 438.7    Feb. 3, 2005    Methods and compositions for targeted
cleavage and recombination    Pending

S36-US3

   US 10/587,723    Feb. 3, 2005    Methods and compositions for targeted
cleavage and recombination    Pending

S43-US1

   US 11/221,683    Sept. 8, 2005    Compositions and methods for protein
production    Pending

S43-PCT

   PCT US05/32157    Sept. 8, 2005    Compositions and methods for protein
production    WO 06/033859 (3/30/06)

 

22.



--------------------------------------------------------------------------------

Ref

  

Serial No.

  

Filing date

  

Title

  

Status

S46-US1

   US 11/493,423    July 26, 2006    Targeted integration and expression of
exogenous nucleic acid sequences    Pending

S46-PCT

   PCT US06/29027    July 26, 2006    Targeted integration and expression of
exogenous nucleic acid sequences    Pending

S49-US1

   US 11/805,850    May 23, 2007    Engineered cleavage half-domains    Pending

S49-US2

   US 12/217,185    July 2, 2008    Engineered cleavage half-domains    Pending

S49-AU

   NP entry from
PCT/US2007/012411    May 23, 2007    Engineered cleavage half-domains    Pending

S49-CA

   NP entry from
PCT/US2007/012411    May 23, 2007    Engineered cleavage half-domains    Pending

S49-EP

   EP 07 795 299.2    May 23, 2007    Engineered cleavage half-domains   
Pending

S49-JP

   NP entry from
PCT/US2007/012411    May 23, 2007    Engineered cleavage half-domains    Pending

S66-PR

   Provisional    October 29, 2008    Methods and Compositions for Inactivating
Glutamine Synthetase Gene Expression    Pending

 

23.



--------------------------------------------------------------------------------

IN-LICENSED*

 

Caltech =

   in-licensed under the Caltech Agreement

JHU =

   in-licensed under the JHU Agreement

MIT =

   in-licensed under the MIT Agreement

Scripps =

   in-licensed under the Scripps Agreement

Utah =

   in-licensed under the Utah Agreement

 

Ref

  

Serial No.
(*Third Party
License)

  

Filing date

  

Title

  

Status

J1-US1

   US 07/862,831 (JHU)    Apr. 3, 1992    Functional domains in FokI restriction
endonuclease    US Pat. No. 5,356,802 (10/18/94)

J1-US3

   US 08/126,564 (JHU)    Sept. 27, 1993    Functional domains in FokI
restriction endonuclease    US Pat. No. 5,436,150 (7/25/95)

J1-US4

   US 08/346,293 (JHU)    Nov. 23, 1994    Insertion & Deletion Mutants of FokI
restriction endonuclease    US Pat. No. 5,487,994 (1/30/96)

J1-CA1

   CA 2,154,581 (JHU)    Feb. 10, 1994    Functional domains in FokI restriction
endonuclease    Issued

J1-EP3

   EP 03 010009.3 (JHU)    Feb. 10, 1994    Functional domains in FokI
restriction endonuclease    Pending

J1-JP2

   JP 7-510290 (JHU)    Aug. 23, 1994    Functional domains in FokI restriction
endonuclease    Pending

J1-JP3

   JP 2006-143294 (JHU)    Aug. 23, 1994    Functional domains in FokI
restriction endonuclease    Issued

J1-JP4

   JP 2007-230093       Functional domains in FokI restriction endonuclease   
Pending

J2-US1

   US 08/575,361 (JHU)    Dec. 20, 1995    General method to clone hybrid
restriction endonucleases using lig gene    US Pat. No. 5,792,640 (8/11/98).
First Reexam certificate issued Sept 9, 2008. 2nd Reexamination Requested

 

24.



--------------------------------------------------------------------------------

Ref

  

Serial No. (*Third
Party License)

  

Filing date

  

Title

  

Status

J3-US1

   US 08/647,449 (JHU)    May 7, 1996    Methods for inactivating target DNA and
for detecting conformational change in a nucleic acid    US Patent No. 5,916,794
(Jun. 29, 1999)

J3-US2

   US 09/281,792 (JHU)    Mar. 31, 1999    Methods for inactivating target DNA
and for detecting conformational change in a nucleic acid    US Patent No.
6,265,196 (Jul. 24, 2001) Reexamination Requested

T1-US3

   US 08/676,318 (Scripps)    December 30, 1996    Zinc finger protein
derivatives and methods therefor    U.S. Patent No. 6,242,568 (6/5/01)

T1-US4

   US 08/863,813 (Scripps)    May 27, 1997    Zinc finger protein derivatives
and methods therefor    U.S. Patent No. 6,140,466 (10/31/00)

T1-US6

   US 09/500,700 (Scripps)    Feb. 9, 2000    Zinc finger protein derivatives
and methods therefor    U.S. Patent No. 6,790,941 (9/14//04)

T1-AU1

   AU 16865/95 (Scripps)    Jan. 18, 1995    Zinc finger protein derivatives and
methods therefor    AU Patent No. 704601 (4/29/99)

T1-CA1

   CA 2,181,548 (Scripps)    Jan. 18, 1995    Zinc finger protein derivatives
and methods therefor    Pending

T1-EP1

   EP 95 908 614.1 (Scripps)    Jan. 18, 1995    Zinc finger protein derivatives
and methods therefor    Europ. Pat. No. 0 770 129 (11/23/05)

T1-FR1

   FR (Scripps)    Jan. 18, 1995    Zinc finger protein derivatives and methods
therefor    Europ. Pat. No. 0 770 129 (11/23/05)

T1-GB1

   GB (Scripps)    Jan. 18, 1995    Zinc finger protein derivatives and methods
therefor    Europ. Pat. No. 0 770 129 (11/23/05)

 

25.



--------------------------------------------------------------------------------

Ref

  

Serial No. (*Third
Party License)

  

Filing date

  

Title

  

Status

T1-FI1

   FI 962879 (Scripps)    Jan. 18, 1995    Zinc finger protein derivatives and
methods therefor    Pending

T1-JP1

   JP 07-519231 (Scripps)    Jan. 18, 1995    Zinc finger protein derivatives
and methods therefor    Issued 4012243

T1-NO1

   NO 1996 2991 (Scripps)    Jan. 18, 1995    Zinc finger protein derivatives
and methods therefor    Pending

T1-AU3

   AU 2002 300619 (Scripps)    May 27, 1998    Zinc finger protein derivatives
and methods therefor    Issued

T1-AU4

   AU 2007 201586    May 27, 1998    Zinc finger protein derivatives and methods
therefor    Pending

T1-CA2

   CA 2,291,861 (Scripps)    May 27, 1998    Zinc finger protein derivatives and
methods therefor    Pending

T1-EP2

   EP 98 926 088.0 (Scripps)    May 27, 1998    Zinc finger protein derivatives
and methods therefor    Pending

T1-JP2

   JP 11-500870 (Scripps)    May 27, 1998    Zinc finger protein derivatives and
methods therefor    Pending

M3-US1

   US 09/260,629 (MIT)    Mar. 1, 1999    Poly-Zinc Finger Proteins with
improved linkers   

U.S. Pat. No.

6,479,626 (Nov. 12, 2002)

M3-US2

   US 10/146,221 (MIT)    May 13, 2002    Poly-Zinc Finger Proteins with
improved linkers   

U.S. Pat. No.

6,903,185 (June 7, 2005)

M3-US3

   US 11/110,594 (MIT)    April 20, 2005    Poly-Zinc Finger Proteins with
improved linkers    US Patent No 7,153,949 (Dec. 26, 2006)

 

26.



--------------------------------------------------------------------------------

Ref

  

Serial No. (*Third
Party License)

  

Filing date

  

Title

  

Status

M3-US4

   US 11/639,363 (MIT)    Dec. 14, 2006    Poly-Zinc Finger Proteins with
improved linkers    Pending

M3-AU

   AU 28849/99 (MIT)    Mar. 1, 1999    Poly-Zinc Finger Proteins with improved
linkers   

AU Pat. No.

746454 (August 15, 2002)

M3-CA

   CA 2,321,938 (MIT)    Mar. 1, 1999    Poly-Zinc Finger Proteins with improved
linkers    Pending

M3-EP

   EP 99909701.7 (MIT)    Mar. 1, 1999    Poly-Zinc Finger Proteins with
improved linkers    Pending

M3-JP

   JP 2000-534663 (MIT)    Mar. 1, 1999    Poly-Zinc Finger Proteins with
improved linkers    Pending

U1-AU

   AU 2003 25128 (Utah)    Jan. 22, 2003    Targeted chromosomal mutagenesis
using zinc finger nucleases    Pending

U1-CA

   CA 2,474,486 (Utah)    Jan. 22, 2003    Targeted chromosomal mutagenesis
using zinc finger nucleases    Pending

U1-EP

   EP 03 746 527.5 (Utah)    Jan. 22, 2003    Targeted chromosomal mutagenesis
using zinc finger nucleases   

Issued

EP1476547B1

U1-US1

   US 10/502,565 (Utah)    Jan. 22, 2003    Targeted chromosomal mutagenesis
using zinc finger nucleases    Pending

C1-US

   US 10/656,531 (Caltech)    Sept. 5, 2003    Use of chimeric nucleases to
stimulate gene targeting    Pending

C1-AU

   AU 2003 298574 (Caltech)    Sept. 5, 2003    Use of chimeric nucleases to
stimulate gene targeting    Pending

 

27.



--------------------------------------------------------------------------------

Ref

  

Serial No. (*Third
Party License)

  

Filing date

  

Title

  

Status

C1-CA

  

CA 2,497,913 (Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting   
Pending

C1-EP

  

EP 03 796 324.6 (Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting   
Pending

C1-JP

  

JP 2005-501601 (Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting   
Pending

 

28.



--------------------------------------------------------------------------------

EXHIBIT B

CERTAIN EXISTING UPSTREAM LICENSES

License Agreement between Sangamo and the Scripps Research Institute, dated
March 14, 2000, as amended (“Scripps Agreement”).

Patent License Agreement between Sangamo and the Massachusetts Institute of
Technology, dated May 9, 1996, as amended (“MIT Agreement”).

License Agreement between Sangamo and Johns Hopkins University, dated June 29,
1995, as amended (“JHU Agreement”)

License Agreement between Sangamo and the University of Utah Research
Foundation, dated September 8, 2004, as amended (“Utah Agreement”).

License Agreement between Sangamo and the California Institute of Technology,
dated November 1, 2003, as amended (“Caltech Agreement”).

 

29.



--------------------------------------------------------------------------------

EXHIBIT C

CERTAIN TERMS OF UPSTREAM LICENSES

1. JHU Agreement. The license granted to Sangamo under the JHU Agreement is
subject to 35 U.S.C. §§ 200-211 and the regulations promulgated thereunder.
Pursuant to the JHU Agreement, Johns Hopkins University (“JHU”) retains the
non-transferable royalty-free right to practice the subject matter of any claim
within the Patent Rights licensed thereunder for its own internal purposes. In
addition, if Dr. Srinivasan Chandrasegaran leaves JHU, he shall have the
non-transferable, royalty-free right to practice any claim within the Patent
Rights licensed under the JHU Agreement for his own academic purposes

2. MIT Agreement. The license granted to Sangamo under the MIT Agreement is
subject to the royalty-free, nonexclusive license rights of the United States
government per FAR 52.227-11. Pursuant to the MIT Agreement, the Massachusetts
Institute of Technology (“MIT”) reserves the right to practice under the Patent
Rights licensed thereunder and to allow third parties to practice under such
Patent Rights in all fields of use for noncommercial research purposes. MIT has
granted the Howard Hughes Medical Institute a paid-up, non-exclusive,
irrevocable license to use the Patent Rights licensed under the MIT Agreement
for its non-commercial purposes, but with no right to assign or sublicense.

3. Caltech Agreement. The license granted to Sangamo under the Caltech Agreement
is subject to (a) a reservation by the California Institute of Technology
(“Caltech”) of its right to use the Intellectual Property licensed thereunder
for noncommercial educational and research purposes, but not for commercial sale
or other commercial distribution to third parties and (b) any existing rights of
the United States government under Title 35, United States Code, Section 200 et
seq. and under 37 Code of Federal Regulations, Section 401 et seq.

4. Utah Agreement. The license granted to Sangamo under the Utah Agreement is
subject to (a) a reservation by the University of Utah (“Utah”) of its right to
practice the Patent Rights licensed thereunder for academic purposes and (b) a
non-exclusive, irrevocable, royalty-free license heretofore granted to the
United States government.

5. Scripps Agreement. The license granted to Sangamo under the Scripps Agreement
is subject to (a) a reservation by the Scripps Research Institute (“Scripps”) of
its right to use the Intellectual Property licensed thereunder for noncommercial
research purposes and the right to allow other nonprofit institutions to use
such Intellectual Property for non-commercial research purposes, without Scripps
or such other institution being obligated to pay Sangamo any royalties or other
compensation and (b) Scripps’ obligations and the rights of the United States
government, if any, which arise or result from Scripps’ receipt of research
support from the United States government.



--------------------------------------------------------------------------------

EXHIBIT D

SELECT PROVISIONS OF UPSTREAM LICENSES

Copy of Selected Provisions from the JHU Agreement

ARTICLE II – GRANT

2.1 JOHNS HOPKINS hereby grants to LICENSEE the exclusive worldwide right and
license to make, have made, use, lease and sell the Licensed Products, and to
practice the Licensed Processes, including the right to grant sublicenses,
subject to 35USC200-211 and the regulations promulgated thereunder, to the end
of the term for which the Patent Rights are granted by the applicable
governmental authority, unless sooner terminated as hereinafter provided (the
“Term”). JOHNS HOPKINS reserves the non-transferable royalty-free right to
practice the subject matter of any claim within the Patent Rights for its own
internal purposes. If Dr. Chandrasegaran leaves JOHNS HOPKINS, he shall have the
non-transferable, royalty-free right to practice any claim within the Patent
Rights for his own academic purposes.

2.2 In order to establish a period of exclusivity for LICENSEE, JOHNS HOPKINS
hereby agrees that it shall not grant any other license to make, have made, use,
lease or sell Licensed Products or to practice Licensed Processes except for its
internal research activities during the period of time (the “Exclusive Period”)
commencing with the Effective Date of this Agreement and terminating with
expiration of the last-to-expire patent licensed under this Agreement, unless
converted earlier to a nonexclusive license pursuant to Paragraph 4.4 hereof or
pursuant to a requirement by the United States Government in accordance with
35USC200-211.

2.3 [NOTE: As amended in Amendment No. 4 to the JHU Agreement.] LICENSEE shall
have the right to sublicense all or any part of this license. With respect to
each sublicense in the Research Reagent Field granted by it under this
Agreement, LICENSEE shall do the following:

 

  (a) incorporate the language of Article II (other than Paragraph 2.4), Article
X, and Paragraph 15.4 into each sublicense agreement (but in each case solely to
the extent such language is applicable to the rights granted in such sublicense
agreement), so that these Articles shall be binding upon the applicable
sublicensee as if it were a party to this Agreement;

 

  (b) include in each such sublicense agreement, language that is reasonably
sufficient to enable LICENSEE to comply with its obligations under Paragraphs
2.4, 5.1, and 5.2 and Articles IX, XIII, and XV (other than Paragraph 15.4); and

 

  (c) obtain an indemnity from the applicable sublicensee in favor of LICENSEE
that is substantially similar in scope of the indemnity set forth in Article
VIII and that includes JOHNS HOPKINS as an indemnified party on the same terms
as LICENSEE.



--------------------------------------------------------------------------------

With respect to each sublicense in any field other than the Research Reagent
Field granted by it under this Agreement, LICENSEE agrees that such sublicense
shall provide that the obligations to JOHNS HOPKINS of Articles II, VIII, IX, X,
XIII, XV and Paragraphs 5.1 and 5.2 of this Agreement shall be binding upon such
sublicensee as if such sublicensee was a party to this Agreement. LICENSEE
further agrees to attach copies of these Articles to such sublicense agreement
and to incorporate these by reference in such sublicense agreement.

2.4 [NOTE: Intentionally omitted.]

2.5 Subject to Sections 2.6, 2.7 and 15.7 below, the license granted hereunder
shall not be construed to confer any rights upon LICENSEE by implication,
estoppel or otherwise as to any technology not specifically set forth in
Appendix A, Appendix B, Appendix C, and Appendix D hereof.

2.6 JOHNS HOPKINS hereby also grants to LICENSEE a right of first negotiation at
then commercially reasonable terms, to obtain an exclusive license to any
Inventions, as previously defined, developed during the term of this Agreement
and any extension thereof and pursuant to any Research Agreement between the
parties hereto (Appendix D). JOHNS HOPKINS shall promptly give LICENSEE written
notice of any such Inventions, as defined, and LICENSEE shall have one hundred
and twenty (120) days from the date of receipt of such notice to give JOHNS
HOPKINS written notice of its intent to exercise such option and complete
negotiations. JOHNS HOPKINS shall not negotiate with any third party regarding
these Inventions during the period of LICENSEE’S right to negotiate. During the
term of this Agreement and any extension thereof, Dr. Chandrasegaran shall be
free to pursue any scientific investigations of his choice through collaboration
with colleagues. Should any such collaboration involve a Licensed Product or
Licensed Process, JOHNS HOPKINS will take the initiative of promptly
communicating with these colleagues for the purpose of using its reasonable best
efforts to have such colleagues agree to be bound by the terms of this Agreement
with regard to Licensed Products and Licensed Processes.

2.7 Appendix B attached hereto contains ideas conceived by Dr. Chandrasegaran
for developing laboratory reagents, diagnostics, and pharmaceuticals relating to
chimeric restriction endonucleases. Dr. Chandrasegaran shall give written notice
of any Invention resulting under the Advanced Technology Program within sixty
(60) days of the completion of the funding of such program. Any Invention
resulting in whole or in part from said ideas which are made pursuant to an
award under the Advanced Technology Program where a grant application was filed
on March 29, 1995 (Appendix C) shall be assigned to LICENSEE pursuant to
Section 15.7 below and Dr. Chandrasegaran will be named as sole inventor unless
another individual makes a creative input to said Invention. LICENSEE shall have
the first right of negotiation, under then commercially reasonable terms, to
obtain an exclusive, royalty-bearing license under any Invention resulting from
said ideas in Appendix B made by Dr. Chandrasegaran with funding from a source
other than the Advanced Technology Program grant.

2.8 [NOTE: As amended in Amendment No. 4 to the JHU Agreement.] Each of
LICENSEE’S sublicensee(s) shall have the right to grant further sublicenses of
the sublicense to the Patent Rights granted to it by LICENSEE, within the scope
of such sublicense. Such further sublicenses shall include the provisions set
forth in Paragraph 2.3 of this Agreement that were included in the sublicense
agreement between LICENSEE and sublicensee and such provisions shall be binding
on such further sublicensee as if such further sublicensee were a party to this

Agreement. LICENSEE shall forward a copy of all further sublicense agreements
granted by its sublicense(s) within thirty (30) days of LICENSEE’s receipt of a
copy thereof.

 

32.



--------------------------------------------------------------------------------

ARTICLE X - NON-USE OF NAMES

LICENSEE shall not use the name of JOHNS HOPKINS, nor any of its employees, or
any adaptation thereof, in any advertising, promotional or sales literature
without prior written consent obtained from JOHNS HOPKINS in each case, except
that LICENSEE may state that it is licensed by JOHNS HOPKINS under one or more
of the patents and/or applications comprising the Patent Rights.

PARAGRAPH 13.6

13.6 [NOTE: As amended in Amendment No. 4 to the JHU Agreement.] Upon
termination of this Agreement for any reason during the Exclusive Period, any
sublicensee not then in default shall have the right to seek a license from
JOHNS HOPKINS under the same terms and conditions as set forth hereunder. In
addition, in the event that JOHNS HOPKINS terminates this Agreement pursuant to
Paragraph 13.1, 13.2, or 13.3, each sublicense granted by LICENSEE which
complies with the sublicense requirements of Paragraph 2.3, is in full force and
effect and not then in default, will survive such termination of this Agreement
and such sublicensee shall become a direct licensee of JOHNS HOPKINS, provided
that (a) JHU’s obligations to such sublicensee are no greater than JHU’s
obligations to LICENSEE under this Agreement, (b) the scope of such
sublicensee’s rights with respect to the Patent Rights shall remain unchanged
and such sublicensee shall be subject to all other non-financial terms and
conditions in this Agreement that apply to such scope of rights, (c) all further
sublicenses granted by such sublicensee prior to termination of this Agreement
shall also survive such termination, (d) such sublicensee (or if there are at
such time more than one such sublicensees, such sublicensees severally and
jointly) shall be required to make any minimum annual royalty payments due
pursuant to Paragraph 4.4 and (e) such sublicensee shall be required to make any
other monetary payment(s) that, had this Agreement not been terminated, LICENSEE
would have been required to make under this Agreement as a result of the
activities of such sublicensee. Each such sublicensee shall be an intended
third-party beneficiary of the preceding sentence. LICENSEE shall notify JOHNS
HOPKINS of each non-defaulted sublicense in existence at the time of termination
by JOHNS HOPKINS pursuant to Paragraph 13.1, 13.2, or 13.3.

PARAGRAPH 15.4

15.4 LICENSEE agrees to mark the Licensed Products sold in the United States
with all applicable United States patent numbers. All Licensed Products shipped
to or sold in other countries shall be marked in such a manner as to conform
with the patent laws and practice of the country of manufacture or sale.

 

33.



--------------------------------------------------------------------------------

Copy of Selected Provisions from the MIT Agreement

2 - GRANT

2.1 M.I.T. hereby grants to LICENSEE the right and license in the TERRITORY to
practice under the PATENT RIGHTS and, to the extent not prohibited by other
patents, to make, have made, use, lease, sell and import LICENSED PRODUCTS and
to practice the LICENSED PROCESSES, until the expiration of the last to expire
of the PATENT RIGHTS, unless this Agreement shall be sooner terminated according
to the terms hereof.

2.2 LICENSEE agrees that LICENSED PRODUCTS leased or sold in the United States
shall be manufactured substantially in the United States.

2.3 In order to establish exclusivity in the FIELDS OF USE for LICENSEE, M.I.T.
hereby agrees that it shall not grant any other license to make, have made, use,
lease, sell and import LICENSED PRODUCTS or to utilize LICENSED PROCESSES
subject to the royalty-free, nonexclusive license rights of the United States
Government per FAR 52.227-11, in the TERRITORY for the FIELDS OF USE.

2.4 [NOTE: As amended in the First Amendment to the MIT Agreement.] LICENSEE and
M.I.T. agree that neither party shall assert the Patent Rights against
not-for-profit institutions in their conduct of research, provided, however,
that if a not-for-profit institution practices under the Patent Rights to
conduct high throughput drug screening on behalf of a commercial entity, then
the Patent Rights may be asserted against that institution.

2.5 M.I.T. reserves the right to practice under the PATENT RIGHTS and to allow
third parties to practice under the PATENT RIGHTS in all fields of use for
noncommercial research purposes.

2.6 LICENSEE shall have the right to enter into sublicensing agreements for the
rights, privileges and licenses granted hereunder only in the FIELDS OF USE.
Upon any termination of this Agreement, sublicensees’ rights shall also
terminate, subject to Paragraph 13.6 hereof.

2.7 [NOTE: As amended in the Eighth Amendment to the MIT Agreement.] With
respect to each sublicense agreement [in the Reagent Field], LICENSEE agrees to
do the following:

(a) incorporate the language of Article 2 (other than Paragraph 2.8), Article 9,
Article 10, and Paragraph 15.4 into each sublicense agreement (but in each case
solely to the extent such language is applicable to the rights granted in such
sublicense agreement), so that these Articles shall be binding upon the
applicable sublicensee as if they were a party to this Agreement;

(b) include in each such sublicense agreement language that is reasonably
sufficient to enable LICENSEE to comply with its obligations under Paragraph 2.8
and Articles 5, 7, 12, 13 and 15 (other than Paragraph 15.4);

(c) use commercially reasonable effort to obtain a indemnity from the applicable
sublicensee in favor of LICENSEE that is substantially similar in scope of the
indemnity set forth in Article 8, and include M.I.T. as an indemnified party
under any such indemnity on the same terms as LICENSEE.

2.8 [NOTE: Intentionally omitted.]

 

34.



--------------------------------------------------------------------------------

2.9 Nothing in this Agreement shall be construed to confer any rights upon
LICENSEE by implication, estoppel or otherwise as to any technology or patent
rights of M.I.T. or any other entity other than the PATENT RIGHTS, regardless of
whether such patent rights shall be dominant or subordinate to any PATENT
RIGHTS.

PARAGRAPH 4.1(b)

4.1 [NOTE: As amended in the Fifth Amendment to the MIT Agreement.] For the
rights, privileges and license granted hereunder, LICENSEE shall pay royalties
to M.I.T. in the manner hereinafter provided to the end of the term of the
PATENT RIGHTS or until this Agreement shall be terminated:

b. License Maintenance Fees of (i) [***] per year on January 1, 2002 and each
January 1 thereafter until the January 1 following the issuance of the first
protein DNA claims and; (ii) [***] per year beginning the January 1 following
the issuance of the first of the protein-DNA claims and every January 1
thereafter; provided, however, License Maintenance Frees may be credited to
Running Royalties subsequently due on NET SALES for each said year, if any.
License Maintenance Fees paid in excess of Running Royalties shall not be
creditable to Running Royalties for future years.

9 - EXPORT CONTROLS

LICENSEE acknowledges that it is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended and the United States Department of Commerce Export Administration
Regulations). The transfer of such items may require a license from the
cognizant agency of the United States Government and/or written assurances by
LICENSEE that LICENSEE shall not export data or commodities to certain foreign
countries without prior approval of such agency. M.I.T. neither represents that
a license shall not be required nor that, if required, it shall be issued.

10 - NON-USE OF NAMES

LICENSEE shall not use the names or trademarks of the Massachusetts Institute of
Technology or Lincoln Laboratory, nor any adaptation thereof, nor the names of
any of their employees, in any advertising, promotional or sales literature
without prior written consent obtained from M.I.T., or said employee, in each
case, except that LICENSEE may state that it is licensed by M.I.T. under one or
more of the patents and/or applications comprising the PATENT RIGHTS.

PARAGRAPH 13.6

13.6 [NOTE: As amended in the Eighth Amendment to the MIT Agreement.] Upon
termination of this Agreement for any reason, any sublicensee not then in
default shall have the right to seek a license from M.I.T. M.I.T. agrees to
negotiate such licenses in good faith under reasonable terms and conditions. In
addition, in the event that M.I.T. terminates this Agreement pursuant to
Paragraph 13.1, 13.2, or 13.3, each sublicense granted by LICENSEE to a
sublicensee not then in default will survive such termination (as a direct
license from M.I.T.), provided that such direct license shall be subject to the
same non-financial terms and conditions as those in this Agreement and such
sublicensee (or if there is at such time more than one such sublicensee, such
sublicensees severally and jointly) shall be required to make any annual fees
due pursuant to Paragraph 4.1(b) and each such sublicensee shall be required to
make any monetary payment(s) that, had this Agreement not been terminated,
LICENSEE would have been required to make under this Agreement as a result of
the activities of such sublicensee. Each such sublicensee shall be an intended
third-party beneficiary of the preceding sentence.

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

35.



--------------------------------------------------------------------------------

Copy of Selected Provisions from the Utah Agreement

4.3 For each SUBLICENSE granted by LICENSEE under the terms of this AGREEMENT,
LICENSEE shall pay to LICENSOR (i) a sublicense fee of twenty thousand dollars
($20,000) within thirty (30) days of execution of each sublicense and (ii) an
annual sublicense fee of ten thousand dollars ($10,000) for each year (excluding
the first year) that such sublicense is in effect, payable within thirty
(30) days of each anniversary of the effective date of such sublicense
agreement.

6.2 As consideration for the license under this AGREEMENT, LICENSEE shall pay to
LICENSOR an annual maintenance fee of twenty thousand dollars ($20,000) on or
before each anniversary of the EFFECTIVE DATE of this AGREEMENT.

13.1 If LICENSEE should: (a) fail to deliver to LICENSOR any statement or report
required hereunder when due (except where such payment is being contested in
good faith); (b) fail to make any payment at the time that the same should be
due; (c) violate or fail to perform any covenant, condition, or undertaking of
the AGREEMENT to be performed by it hereunder; or (d) file a bankruptcy action,
or have a bankruptcy action against it (which action remains undismissed for a
period of sixty (60) days), or become insolvent; enter into a composition with
creditors or have a receiver appointed for it; then LICENSOR may give written
notice of such default, and its intent to terminate this AGREEMENT, to LICENSEE.
If LICENSEE should fail to cure such default within thirty (30) days of such
notice, the rights, privileges, and license granted hereunder shall
automatically terminate; provided, however, that the cure period may be extended
by sixty (60) days if LICENSEE conveys a written statement of its intent and
plan to cure such default, and such plan is accepted by the LICENSOR, within
thirty (30) days of the automatic termination date.

13.2 If LICENSEE shall cease to carry on its business with respect to the rights
granted in this AGREEMENT, this AGREEMENT shall terminate upon thirty (30) days
written notice by LICENSOR.

13.4 [NOTE: As amended in the (first) Amendment (dated February 22, 2007) to the
Utah Agreement.] Notwithstanding anything to the contrary in this AGREEMENT, in
the event that LICENSOR terminates this AGREEMENT pursuant to Section 13.1 or
13.2, each sublicense granted by LICENSEE to a SUBLICENSEE then in good standing
under the terms of its sublicense agreement will survive such termination (as a
direct license from LICENSOR), provided that (a) such direct license shall be
subject to the same non-financial terms and conditions as those in this
AGREEMENT, and LICENSOR shall not have any obligations to such SUBLICENSEE other
than LICENSOR’s obligations to LICENSEE as set forth herein; (b) such
SUBLICENSEE (or if there is at such time more than one such SUBLICENSEE, such
SUBLICENSEES severally and jointly) shall be required to make any annual
maintenance payments due pursuant to Section 6.2; and (c) each such SUBLICENSEE
shall be required to make any monetary payment(s) that, had this AGREEMENT not
been terminated, LICENSEE would have been required to make under this AGREEMENT
as a result of the license to, or activities of, such SUBLICENSEE, including
without limitation the annual sublicensee fees due pursuant to Section 4.3(ii)
with respect to such SUBLICENSEE (which for clarity shall continue
notwithstanding the conversion of such SUBLICENSEE’s sublicense to a direct
license from LICENSOR). Each such SUBLICENSEE shall be an intended third-party
beneficiary of this Section 13.4.

 

36.



--------------------------------------------------------------------------------

EXHIBIT E

PRESS RELEASE

SANGAMO BIOSCIENCES ANNOUNCE LICENSE AGREEMENT WITH PFIZER FOR ZINC FINGER
NUCLEASES FOR PROTEIN PRODUCTION

License Permits Use of ZFN Reagents to Knock-out Gene in Protein Production
Cells

Richmond, Calif., December 22, 2008 –Sangamo BioSciences, Inc. (NASDAQ: SGMO),
the leading developer of zinc finger DNA binding proteins (ZFPs), today
announced an agreement to provide Pfizer Inc (NYSE: PFE) with a worldwide,
non-exclusive license for the use of certain ZFP Nuclease (ZFNs) reagents to
permanently eliminate the Glutamine Synthetase (GS) gene in Chinese Hamster
Ovary (CHO) cell lines and for the use of these ZFN-modified cells for clinical
and commercial production of therapeutic proteins. Under the terms of the
agreement Sangamo will receive an upfront payment of $3.0 million from Pfizer
for a fully paid license.

“Pfizer was an early adopter of Sangamo’s ZFN technology for CHO cell
engineering,” said Edward Lanphier, Sangamo’s president and CEO. “Our colleagues
at Pfizer have made fundamental contributions to establish the breadth and
utility of ZFNs in cell line engineering. We are very pleased to establish this
non-exclusive, commercial protein production license providing Pfizer with the
right to use ZFNs to eliminate the GS gene in CHO cells, a widely used selection
marker for the generation of cell lines used for the production of recombinant
protein pharmaceuticals and monoclonal antibodies. Based upon our ability to
design ZFNs to any gene, we believe that this is one of many future agreements
we may establish, applying our ZFN technology in the commercial production of
protein-based pharmaceuticals.”

“We are very pleased to enter into this commercial protein production license
agreement with Sangamo. Together we’ve used ZFNs to generate specific GS
knockouts in CHO cells to streamline the creation of mAb production cell lines,”
said David Brunner, Vice President, Bioprocess Research & Development, Pfizer
Global Biologics. “We have generated significant research and process
development data following application of the ZFN platform technology. ZFNs can
be used to eliminate genes and potentially improve culture performance or the
characteristics of therapeutic proteins being manufactured.”

“Prior to the development of ZFN technology, methods for gene disruption were
limited by their efficiency, time to completion, and the potential for
confounding, off-target effects,” said Philip Gregory, D.Phil., Sangamo’s Vice
President for Research. “The power and broad applicability of our ZFN technology
in the engineering of living cells have been demonstrated in multiple
publications in high-impact, peer-reviewed journals. Earlier this year we
published work describing a rapid, single-step approach to targeted gene
knockout in mammalian cells using ZFNs (PNAS, USA 2008, vol:105, pp 5809-5814).
We have demonstrated that we can achieve a permanent, heritable elimination of a
gene giving a true knockout of that gene in a cell and all of its progeny. Our
ZFN process is simple, rapid and highly specific and does not require marker
genes or the permanent insertion of foreign DNA. Moreover, this is not limited
to a single gene in a cell; our ZFNs can be used to generate a cell line in
which multiple genes are selectively and specifically eliminated. We have been
working with scientists at Pfizer to establish that this process is compatible
with suspension growth in serum-free and animal component-free synthetic media
which is an important consideration in human therapeutic protein manufacturing.
Our work also confirms that ZFNs are highly-specific; we have not observed any
negative impact on cell growth, protein production yield or product
characteristics.”



--------------------------------------------------------------------------------

Terms of the Agreement

Under this agreement, Sangamo will provide a worldwide, fully paid, perpetual,
royalty free, non-exclusive, license for the use of certain ZFN reagents for the
elimination of the GS gene in Pfizer’s CHO cell lines and to use such
ZFN-modified CHO cells for clinical and commercial production of therapeutic
protein products. Sangamo will receive an upfront payment of $3.0 million from
Pfizer which constitutes full and complete payment for the license. The license
may not be sublicensed although Pfizer may transfer any GS ZFN-modified CHO cell
line to a contract manufacturer solely for such contract manufacturer to
manufacture Pfizer’s therapeutic proteins for Pfizer.

About Sangamo BioSciences, Inc.

Sangamo BioSciences, Inc. is focused on the research and development of novel
DNA-binding proteins for therapeutic gene regulation and modification. The most
advanced ZFP TherapeuticTM development program is currently in Phase 2 clinical
trials for evaluation of safety and clinical effect in patients with diabetic
neuropathy and ALS. Other therapeutic development programs are focused on
HIV/AIDS, neuropathic pain, cancer, nerve regeneration and monogenic diseases.
Sangamo’s core competencies enable the engineering of a class of DNA-binding
proteins known as zinc finger DNA-binding proteins (ZFPs). By engineering ZFPs
that recognize a specific DNA sequence Sangamo has created ZFP transcription
factors (ZFP TFTM) that can control gene expression and, consequently, cell
function. Sangamo is also developing sequence-specific ZFP Nucleases (ZFNTM) for
therapeutic gene modification as a treatment for a variety of monogenic
diseases, such as X-linked SCID and hemophilia, and for infectious diseases,
such as HIV. Sangamo has established strategic partnerships with companies
outside of the human therapeutic space including Dow AgroSciences, Sigma-Aldrich
Corporation and several companies applying its ZFP technology to enhance the
production of protein pharmaceuticals. For more information about Sangamo, visit
the company’s web site at http://www.sangamo.com/.

This press release may contain forward-looking statements based on Pfizer’s and
Sangamo’s current expectations. These forward-looking statements include,
without limitation, references to the payment of fees under the license
agreement. Actual results may differ materially from these forward-looking
statements due to a number of factors, including technological challenges,
Sangamo’s ability to develop commercially viable products and technological
developments by our competitors. See the company’s SEC filings, and in
particular, the risk factors described in the company’s Annual Report on Form
10-K and its most recent Quarterly Report on Form 10-Q. Sangamo assumes no
obligation to update the forward-looking information contained in this press
release.

Contact

Sangamo BioSciences, Inc.

Elizabeth Wolffe, Ph.D.

510-970-6000, x271

ewolffe@sangamo.com

 

38.